Case 2:18-cv-00784-SPC-MRM Document 139 Filed 02/05/21 Page 1 of 3 PageID 2478




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 JOSEPH CAIAZZA, on his own
 behalf and those similarly situated

                 Plaintiff,

 v.                                                  Case No: 2:18-cv-784-SPC-MRM

 CARMINE MARCENO,

                 Defendant.
                                              /

                                            ORDER1

          Before the Court is Defendant Carmine Marceno’s Motion to Seal (Doc.

 135) and Plaintiff Joseph Caiazza’s response in opposition (Doc. 138). Marceno

 wants to seal the briefing on Caiazza’s motion for attorney’s fees because they

 discuss positions the parties took during mediation and a settlement

 conference. The Court denies the Motion.

          Marceno does not point to any statute, rule, or order authorizing filing

 under seal. So new Local Rule 1.11(c) (old Local Rule 1.09(a)) governs.2 Among

 other things, a motion to seal must identify and describe each item for sealing,



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.

 2   Where relevant, the Local Rules are nearly identical.
Case 2:18-cv-00784-SPC-MRM Document 139 Filed 02/05/21 Page 2 of 3 PageID 2479




 why sealing is necessary, and why some means other than sealing is

 unsatisfactory. Local Rule 1.11(c).

       While the Court may permit filings under seal, it presumes proceedings

 and filings should be open to the public. Perez-Guerrero v. U.S. Att’y Gen., 717

 F.3d 1224, 1235 (11th Cir. 2013) (per curiam). To rebut that presumption,

 Marceno must show good cause. Romero v. Drummond Co., 480 F.3d 1234,

 1246 (11th Cir. 2007). That inquiry asks the Court to balance “the asserted

 right of access against the other party’s interest in keeping the information

 confidential.” Chi. Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304,

 1309 (11th Cir. 2001). In doing so, the Court looks at “the nature and character

 of the information in question.” Id. at 1315.

       After review of the briefing and relevant law, the Court finds Marceno

 failed to meet his burden to show his interest outweighs the public’s.

 Specifically, the Court does not believe the disclosures in Caiazza’s motion

 warrant sealing the document. Nor has Marceno described the information he

 believes necessary to respond and why it must be filed under seal. It appears

 the dispute simply revolves around settlement offer amounts and Marceno’s

 position on willful violations (one that’s all over the public docket). But the

 Court does not see how Marceno’s general interest in keeping that information

 private outweighs the public’s right to access the materials on this docket.




                                        2
Case 2:18-cv-00784-SPC-MRM Document 139 Filed 02/05/21 Page 3 of 3 PageID 2480




       With the Motion denied, one final point is worth mentioning. The Court

 is all too familiar with this case. Most recently, the Court read seven pages of

 an e-mail chain and three pages of a brief to try to figure out if a Rule 3.01(g)

 conference happened. That’s where we’re at. Of course, this is not the first

 time this case wound up in a he-said-she-said standoff. Perhaps naively, the

 Court expects the rest of this case to proceed civilly and efficiently. And while

 it might fall on deaf ears, the Court directs counsel on each side to review

 certain words they all uttered at some point:

        To opposing parties and their counsel, I pledge fairness, integrity, and
 civility, not only in court, but also in all written and oral communications.

 Oath of Admission to The Florida Bar.3 The Florida Bar does not believe those

 words are empty. Nor does this Court.

       Accordingly, it is now ORDERED:

       Defendant’s Motion for an Expedited Order Sealing All Briefing Relating

 to Plaintiff’s Motion for Reasonable Attorneys’ Fees and Costs (Doc. 135) is

 DENIED.

       DONE and ORDERED in Fort Myers, Florida on February 5, 2021.




 Copies: All Parties of Record

 3This pledge was added in 2011, so maybe not everyone said those words. In re Fla. Bar, 73
 So. 3d 149 (Fla. 2011). But they’re still held to them.




                                             3
